705 S.E.2d 387 (2011)
Rosa Faye AUTRY
v.
Ray Lynn AUTRY.
No. 474P10.
Supreme Court of North Carolina.
January 18, 2011.
Gregory T. Griffin, Clinton, for Autry, Ray Lynn.
Corrine Railey, Clinton, for Autry, Rosa Faye.

ORDER
Upon consideration of the petition filed on the 2nd of November 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of January 2011."